Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 1 of 11 PageID #: 185




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


TIM ROUNDS,                                          4:20-CV-04010-KES

                   Plaintiff,

       vs.                                      ORDER DENYING MOTION TO
                                                        DISMISS
THE HARTFORD, HARTFORD
FINANCIAL SERVICES, INC., and
HARTFORD CASUALTY INS. CO.,

                   Defendants.


      Plaintiff, Tim Rounds, filed this action alleging common law bad faith and

unfair trade practices under SDCL § 58-33-5. Docket 1. Defendant Hartford

Financial Services, Inc., moves to dismiss for lack of personal jurisdiction

under Federal Rule of Civil Procedure 12(b)(2). Docket 12. Rounds opposes the

motion. Docket 16. For the following reasons, the court denies the motion to

dismiss.

                                  BACKGROUND

      Construing the facts in a light most favorable to the non-moving party,

Rounds, the facts are as follows:

      Rounds is a resident of Pierre, South Dakota. Docket 1 ¶ 1. Hartford

Financial Services Group, Inc., (HFSG) is incorporated in Delaware and has its

principal place of business in Connecticut. Docket 13-2 at 1; see also Docket 1

¶ 2. HFSG is “a financial holding company for a group of insurance and non-
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 2 of 11 PageID #: 186




insurance subsidiaries . . . that provide property and casualty [insurance],

group benefits and investment products to both individual and business

customers in the United States[.]” Docket 13-1 at 1.

      This case concerns allegations of bad faith and unfair trade practices in

the handling of a workers’ compensation claim. See Docket 1. In July of 2015,

Rounds was working as a claims adjuster for Doss & Associates. Id. ¶ 6. On

July 2, 2015, while working, Rounds lost his footing on a wet metal roof and

fell several times. Id. ¶¶ 7-8. “Rounds was diagnosed with a left cerebellar

stroke caused by a left vertebral artery dissection (VAD)” on July 9, 2015. Id.

¶ 10. Rounds underwent various treatments, including being in the hospital for

10 days and undergoing 2 weeks of in-patient rehabilitation. Id. ¶¶ 14-15. This

treatment and care resulted in medical expenses that were compensable under

South Dakota workers’ compensation laws. Id. ¶ 16.

      Rounds notified Doss & Associates of the accident within the time

required under South Dakota law. Id. ¶ 19. Doss & Associates is insured by

Hartford Casualty Insurance Company. Docket 13-3 at 1-4. HFSG is the parent

company of Hartford Casualty Insurance. See Docket 13-1 at 1-2. After

investigating, defendants denied Rounds’ claim on November 6, 2015. Docket 1

¶ 32. Rounds alleges that defendants “failed to conduct a reasonable

investigation of the facts and the law required to determine whether

compensation was due,” and “avoided investigating facts or opinions that might

support” compensation. Id. ¶¶ 39-40. Rounds also alleges that defendants

misrepresented South Dakota law and knew that “the falls at work didn’t need

                                        2
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 3 of 11 PageID #: 187




to be the only cause of his dissection and stroke, but only needed to be one of

the major contributing causes.” Id. ¶ 26. Rounds relied on defendants’

misrepresentations, which “caused Rounds to delay seeking legal assistance to

challenge the denial” of his claim. Id. ¶¶ 42-47.

                               LEGAL STANDARD

      A party may move to dismiss a claim for lack of personal jurisdiction.

Fed. R. Civ. P. 12(b)(2). The court must view the facts in a light most favorable

to the party opposing the motion. Aaron Ferer & Sons Co. v. Diversified Metals

Corp., 564 F.2d 1211, 1215 (8th Cir. 1977). To defeat a motion to dismiss for

lack of personal jurisdiction, the plaintiff has the burden of making a prima

facie showing that jurisdiction exists. K-V Pharm. Co. v. J. Uriach & CIA, S.A.,

648 F.3d 588, 591 (8th Cir. 2011). The court may consider not only the

pleadings but also affidavits, exhibits, or other evidence attached in support or

opposition. Id. at 592 (citing Dever v. Hentzen Coatings, Inc., 380 F.3d 1070,

1072 (8th Cir. 2004)). “While the plaintiff[] bear[s] the ultimate burden of proof,

jurisdiction need not be proved by a preponderance of the evidence[.]” Epps v.

Stewart Info. Servs. Corp., 327 F.3d 642, 649 (8th Cir. 2003) (citing Dakota

Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384, 1387 (8th Cir. 1991)).

                                  DISCUSSION

      Federal courts may assume personal jurisdiction over out-of-state

defendants in a diversity case “ ‘only to the extent permitted by the long-arm

statute of the forum state and by the Due Process Clause.’ ” K-V Pharm. Co.,

648 F.3d at 592 (quoting Dever, 380 F.3d at 1073). Because South Dakota’s

                                         3
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 4 of 11 PageID #: 188




long-arm statute confers jurisdiction to the fullest extent allowed by the Due

Process Clause, the evaluation requires only a determination of whether the

assertion of personal jurisdiction comports with due process under the

Fourteenth Amendment. See SDCL § 15-7-2(14); see also Larson Mfg. Co. of

S.D. v. Conn. Greenstar, Inc., 929 F. Supp. 2d 924, 926 (D.S.D. 2013) (citing

Dakota Indus., Inc. v. Ever Best Ltd., 28 F.3d 910, 915 (8th Cir. 1994)). The

Supreme Court has established that a court may only exercise personal

jurisdiction over an out-of-state defendant in cases where the defendant has

“minimum contacts with [the State] such that the maintenance of the suit does

not offend traditional notions of fair play and substantial justice.” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011) (alteration in

original) (internal quotation omitted).

      The sufficiency of a defendant’s contacts are analyzed under five factors:

“(1) the nature and quality of contacts with the forum state; (2) the quantity of

such contacts; (3) the relation of the cause of action to the contacts; (4) the

interest of the forum state in providing a forum for its residents; and (5) the

convenience of the parties.” Burlington Indus., Inc. v. Maples Indus., Inc., 97

F.3d 1100, 1102 (8th Cir. 1996). “The first three factors are primary factors,

and the remaining two factors are secondary factors.” Johnson v. Arden, 614

F.3d 785, 794 (8th Cir. 2010). When considering minimum contacts, a court

should focus on “ ‘the relationship among the defendant, the forum, and the

litigation.’ ” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984) (quoting

Shaffer v. Heitner, 433 U.S. 186, 204 (1977)). A plaintiff’s assertion of personal

                                          4
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 5 of 11 PageID #: 189




jurisdiction over a defendant in a particular forum must fall into one of two

categories: general or specific. See Daimler AG v. Bauman, 571 U.S. 117, 126-

27 (2014).

I.    General Jurisdiction

      General jurisdiction permits a court to hear “any and all” claims against

a party in a particular forum. Goodyear, 564 U.S. at 919. General jurisdiction

allows personal jurisdiction over defendants where their contacts with the

forum state are not necessarily related to the issue at stake in the lawsuit.

Arden, 614 F.3d at 794. General jurisdiction over a corporation exists where

the corporation’s affiliations with the forum are sufficiently “continuous and

systematic . . . as to render [it] essentially at home in the forum State[.] ”

Viasystems, Inc. v. EMB-Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 595

(8th Cir. 2011) (internal quotations omitted).

      Here, HFSG’s contacts with South Dakota do not rise to a level that is

sufficient to confer general personal jurisdiction over it. No facts show HFSG is

“at home” in South Dakota. HFSG is not incorporated in South Dakota and

does not have its principal place of business in the state. See Docket 13-2 at 1.

HFSG’s contacts with South Dakota do not meet the “high[] due-process

threshold” required to assert general jurisdiction. Viasystems, Inc., 646 F.3d at

595. And any contacts of HFSG’s subsidiary, Hartford Casualty Insurance

Company, cannot be imputed to HFSG for purposes of general jurisdiction. See

Daimler, 571 U.S. at 136-37. Thus, if personal jurisdiction exists over HFSG, it

must be based on specific jurisdiction related to this cause of action.

                                          5
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 6 of 11 PageID #: 190




II.   Specific Jurisdiction

      Specific jurisdiction permits a court to assert authority over an out-of-

state defendant when the cause of action arises from or relates to the

defendant’s actions within that forum state. Fastpath, Inc. v. Arbela Techs.

Corp., 760 F.3d 816, 820 (8th Cir. 2014) (citing Miller v. Nippon Carbon Co.,

Ltd., 528 F.3d 1087, 1091 (8th Cir. 2008)). Courts may assert specific

jurisdiction when the defendant is shown to have purposefully availed itself of

the benefits and protections of the forum state, such that the defendant could

“reasonably anticipate being haled into court there.” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980). The defendant may not be haled

into a forum based on “ ‘random, fortuitous, or attenuated’ contacts,” or

contacts arising from the unilateral actions of a third party. Walden v. Fiore,

571 U.S. 277, 286 (2014) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)). The defendant’s intentional conduct must form the contacts

to the forum; the plaintiff cannot be the only link between the two. Id.

      Courts generally do not presume that a parent corporation is liable for

the actions of its wholly owned subsidiary. United States v. Bestfoods, 524 U.S.

51, 61 (1998). There is an exception to this presumption, however “ ‘where one

corporation is so organized and controlled and its affairs are so conducted that

it is, in fact, a mere instrumentality or adjunct of [the parent] corporation.’ ”

Epps, 327 F.3d at 649 (quoting Lakota Girl Scout Council, Inc. v. Havey Fund-

Raising Mgmt., Inc., 519 F.2d 634, 637 (8th Cir. 1975)). The Eighth Circuit has

stated that “piercing the corporate veil, if only to establish jurisdiction over the

                                         6
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 7 of 11 PageID #: 191




parent corporation, is a drastic approach authorized only in the most extreme

situations[.]” Lakota Girl Scout Council, Inc., 519 F.2d at 637.

      Apart from veil-piercing, third-party entities administering insurance

claims, along with the entity issuing the policy, can be held responsible for

common law bad faith and breaching the duty of good faith and fair dealing.

See Tovares v. Gallagher Bassett Servs., Inc., 379 F. Supp. 3d 791, 807 (D.S.D.

2019) (noting “the South Dakota Supreme Court would conclude a third party

administrator . . . has a duty of good faith and fair dealing with [an insured

company’s] workers’ compensation claimants[.]” (internal quotation omitted));

see also Fair v. Nash Finch Co., No. 5:11-CV-50005-JLV, 2012 WL 13173043,

at *24 (D.S.D. Oct. 30, 2012) (holding “that South Dakota would likely allow a

bad faith claim against a third-party administrator when an insurance

company [has] a third-party administrator to manage its claims . . . even when

there is no privity of contract between the third-party administrator and the

insured.”). In Fair, the court noted that “ ‘an insured’s expectations of good

faith handling and ultimate determination of his or her claim for the benefits

by the insurer extends no less to an entity that both handles and determines

the claim than to the insurer issuing the policy.’ ” 2012 WL 13173043, at *22

(quoting Dombroski v. Wellpoint, Inc., 879 N.E.2d 225, 237 (Ohio Ct. App.

2007)).

      Under this theory, Rounds argues that the evidence presented “makes a

prima facie showing that HFSG made and implemented the decision to refuse”

Rounds’ claim sufficient to warrant personal jurisdiction over HFSG. Docket 16

                                         7
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 8 of 11 PageID #: 192




at 2. Rounds points to 8 separate communications from Christy Thomann, the

adjuster handling Rounds’ claim, including the November 6, 2015 claim denial,

which states Thomann is an employee of HFSG in the signature block. Id. at 1-

2; see also Docket 17-1 at 1-9. Rounds argues that this evidence shows that

HFSG was the entity that administered, implemented, and made the ultimate

decision to refuse Rounds’ claim. Docket 16 at 2. These emails, Rounds argues,

are sufficient contacts to support personal jurisdiction over HFSG. Id. at 6.

      HFSG disagrees, arguing that it has not purposefully availed itself of

forum benefits in South Dakota. Docket 12 at 6. HFSG argues that Rounds has

only presented “ ‘random, fortuitous, or attenuated contacts’ ” with South

Dakota. Id. at 8 (quoting Burger King Corp., 471 U.S. at 475). HFSG argues that

the unilateral activity of another party or third person, such as Rounds or co-

defendant Harford Casualty Insurance, is insufficient for purposes of personal

jurisdiction. Id. at 6. HFSG also argues that Rounds has only produced

scattered references to HFSG as the parent company or HFSG’s trade logo,

which is also not enough to establish specific jurisdiction. Docket 18 at 4; see

also Viasystems, Inc., 646 F.3d at 596 (noting that scattered references or

statements on a website merely indicating one company is a parent of another

company is insufficient to meet the requisite proof to establish personal

jurisdiction).

      Here, Rounds has produced more than scattered references on a website

indicating that HFSG is a parent company of Hartford Casualty Insurance

Company or HFSG’s trade logo. Rounds has produced emails in which

                                        8
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 9 of 11 PageID #: 193




Thomann consistently identifies herself as a claim specialist for “The Hartford

Financial Services Group, Inc.” See Docket 17-1 at 1-9. And because third-

party entities administering insurance claims, along with the entity issuing the

policy, can be held responsible for common law bad faith and breaching the

duty of good faith and fair dealing, Thomann’s emails do not foreclose the

conclusion that HFSG made and implemented the decision to refuse payment

on Rounds’ claim. See Tovares, 379 F. Supp. 3d at 807. Thomann’s actions are

not the “unilateral activity of another party or a third person” but rather are

intentional contacts with South Dakota and are sufficient to support specific

personal jurisdiction over HFSG. Burger King Corp., 471 U.S. at 474.

      HFSG cites to PKG Contracting, Inc. v. Smith & Loveless, Inc., arguing that

just last month similar contacts with South Dakota were found to be

insufficient to support personal jurisdiction. Docket 12 at 7-8 (citing No. 4:19-

CV-04067-LLP, 2020 WL 906760, at *8 (D.S.D. Feb. 25, 2020)). In that case

the court found that:

      none of the parties to this action are either incorporated or have
      principal place of business in the forum state. In looking at the
      negotiations between the parties and their actual course of conduct,
      no electronic or telephone conversations appear to have taken place
      between the parties to this lawsuit in South Dakota, nor did any
      face-to-face meetings take place in the forum . . . While plaintiff
      PKG certainly has a connection with South Dakota by virtue of
      bidding on and being awarded the Project, in South Dakota, it is
      Defendants’ contacts with the forum state that are applicable to this
      Court’s analysis. Considering the totality of the circumstances, the
      Court concludes that Defendants contacts with this forum are
      insufficient such that they could reasonably anticipate being hauled
      into Court in South Dakota in this matter.




                                        9
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 10 of 11 PageID #: 194




2020 WL 906760, at *8. Here, unlike the facts of PKG Contracting, Rounds has

presented evidence that electronic conversations have taken place between the

parties to this lawsuit—conversations in which Thomann consistently identifies

herself as an employee of “The Hartford Financial Services Group, Inc.” See

Docket 17-1 at 1-9. As discussed above, if HFSG made and implemented the

decision to refuse payment on Rounds’ claim, its contacts with the forum are

sufficient such that HFSG would “reasonably anticipate being haled into court

[here].” World-Wide Volkswagen Corp., 444 U.S. at 297. Thus, there are more

contacts with the forum state presented here than in PKG Contracting.

      Rounds’ allegations are not mere speculations or conclusory assertions

as to HFSG’s contacts with the forum state. Rounds has provided evidence that

Thomann presented herself as an employee of HFSG in emails and on

LinkedIn. See Dockets 17-1, 17-3. And Thomann identifies herself as a claim

specialist for HFSG in the ultimate November 6, 2015 denial email sent to

Rounds. See Docket 17-1 at 1. It is not disputed that Thomann handled

Rounds’ claim. It may be the case, as Rounds argues, that Thomann was

acting on behalf of all defendant companies. And it may be the case that HFSG

made and implemented the decision to deny payment of Rounds’ workers

compensation claim. See Tovares, 379 F. Supp. 3d at 807. The court will not

make a determination as to whether HFSG made and implemented the decision

to deny payment of Rounds’ claim, or whether the corporate veil must be

pierced, because those ultimate determinations are questions of fact that must

be determined by the jury. See Osloond v. Osloond, 609 N.W.2d 118, 122 (S.D.

                                      10
Case 4:20-cv-04010-KES Document 21 Filed 06/11/20 Page 11 of 11 PageID #: 195




2000) (noting that “[w]hether the corporate veil should be pierce is a question of

fact[.]”).

        Viewing the evidence in the light most favorable to Rounds as the

nonmoving party, the court finds that Rounds has met his burden and

established a prima facie case of personal jurisdiction at this stage. HFSG has

“certain minimum contacts” with South Dakota “such that the maintenance of

the suit does not offend traditional notions of fair play and substantial justice.”

Goodyear, 564 U.S. at 923 (internal quotation omitted). HFSG’s contacts with

South Dakota are not “random, fortuitous, or attenuated,” or the activity of

another party or third person. Walden, 571 U.S. at 286 (internal quotation

omitted). Based on the “nature and quality of [HFSG’s] contacts,” “the quantity

of [these] contacts,” and South Dakota’s interest “in providing a forum for its

residents,” there are enough minimum contacts to support specific jurisdiction

over HFSG. Dever, 380 F.3d at 1073-74 (internal quotation omitted).

                                   CONCLUSION

        Rounds has brought forth sufficient factual allegations to establish a

prima facie case of personal jurisdiction over HFSG. Thus, it is

        ORDERED that HFSG’s motion to dismiss (Docket 12) is denied.

        Dated June 11, 2020.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE


                                        11
